Citation Nr: 0526877	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-00 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
December 1, 1975 rating decision which denied service 
connection for a back disability, to include disc disease.

2.  Whether there was CUE in a March 21, 1980 rating decision 
which denied service connection for a back disability, to 
include disc disease.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for disc 
disease of the lumbar spine.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to an effective date for an award of service 
connection for lumbar strain, prior to November 30, 2000.

6.  Entitlement to an initial evaluation in excess of 40 
percent for lumbar strain.

7.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  

With regard to the issues of entitlement to an earlier 
effective date for the award of service connection for lumbar 
strain, and entitlement to an initial rating in excess of 40 
percent for lumbar strain:  By rating action dated in July 
2001, the RO granted service connection for recurrent lumbar 
strain, and assigned an initial 40 percent evaluation, 
effective from November 30, 2000.  The veteran has disagreed 
with both the effective date of the award and the initial 
rating assigned for the service-connected low back disability 
by a statement dated February 20, 2002.  A statement of the 
case as to the earlier effective date issue was issued on 
December 18, 2002, and as to the increased initial rating on 
July 14, 2004.  A substantive appeal was received as to the 
earlier effective date issue on January 9, 2003, and as to 
the increased initial rating issue on August 3, 2004.  The 
issue of entitlement to an effective date for an award of 
service connection for lumbar strain, prior to November 30, 
2000, was previously before the Board in January 2004, at 
which time it was remanded to ensure due process.  

With regard to the issue of whether new and material evidence 
has been received to reopen a claim of service connection for 
disc disease of the lumbar spine:  The July 1, 2001 rating 
decision specifically denied service connection for disc 
disease of the lumbar spine.  Notice of disagreement with 
that determination was received on February 20, 2002.  As 
will be discussed in the Remand portion of this decision, as 
statement of the case has not been issued in response to the 
notice of disagreement.  Additionally, Board decisions dated 
in January 1977, November 1979, July 1985, May 1988 and 
February 1991 denied service connection for a back 
disability, to include disc disease.  In its decisions, the 
Board acknowledged that the veteran had undergone a 
discectomy in 1975, and denied service connection for all 
back disabilities then present.  In view of the fact that the 
prior Board decisions had contemplated disc disease of the 
lumbar spine, the Board must consider whether new and 
material evidence has been received to reopen the claim for 
service connection for disc disease of the lumbar spine in 
the first instance.  The issue is recharacterized as such on 
the title page of this decision.

With regard to the issue of CUE in a December 1, 175 rating 
decision:  By a rating decision dated December 1, 1975, the 
RO denied the veteran's claim for service connection for a 
back disability, to include disc disease.  Notice of 
disagreement with that determination was received in January 
1976, and culminated in an aforementioned Board decision 
dated in January 1977.  In response to a statement from the 
veteran's representative received in March 2004 that 
essentially argued that the veteran's claim for disc disease 
had never been adjudicated, the RO, by a letter determination 
dated April 12, 2004, informed the veteran that his disc 
disease claim had been considered in the December 1, 1975 RO 
denial.  The veteran disagreed with that holding by a 
statement received on May 10, 2004.  The statement of the 
case issued on October 13, 2004 characterized the issue as 
whether the decision of "April 21, 1976," was clearly and 
unmistakably erroneous for not accepting the veteran's letter 
of February 3, 1976, as a separate notice of disagreement 
concerning the denial of service connection for lumbar disc 
disease.  The Board notes that the April 21, 1976 
"decision" was, in fact, a statement of the case.  It is 
apparent that the veteran is arguing that there was CUE in 
the underlying December 1, 1975 rating action.  Thus, the 
Board has phrased the issue as set forth on the title page of 
this decision.  A substantive appeal as to this issue was 
received on November 8, 2004.

In a rating decision dated in April 2004, the RO concluded 
that CUE was not present in its March 1980 rating action that 
denied service connection for a back disorder.  The veteran 
has perfected a timely appeal of this matter.  

By rating action dated in March 2005, the RO denied service 
connection for bilateral hearing loss and a total rating 
based on individual unemployability due to service-connected 
disability.  

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for disc disease of the lumbar spine, entitlement 
to an initial evaluation in excess of 40 percent for lumbar 
strain and entitlement to a total rating based on individual 
unemployability due to service-connected disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By rating decision dated December 1, 1975, the RO denied 
service connection for a back disability, to include disc 
disease.  

2.  The veteran appealed this decision to the Board.

3.  In a January 10, 1977 decision, the Board denied service 
connection for a back disability, to include disc disease.

4.  The December 1, 1975 rating decision was subsumed by the 
Board's January 1977 decision.

5.  On March 21, 1980, the RO denied service connection for a 
back disability.  He was notified of this decision and of his 
right to appeal by a letter dated the following month, but 
did not file a timely appeal.  

6.  Board decisions in July 1985, May 1988 and February 1991 
denied service connection for a back disability, to include 
disc disease.

7.  The March 21, 1980, rating decision was subsumed by 
subsequent Board decisions.  

8.  The service medical records reveal no hearing loss on 
entrance into service, that the veteran sustained acoustic 
trauma in service, and that bilateral hearing loss was 
demonstrated on examination for separation from service.

9.  There is competent medical evidence linking the veteran's 
bilateral hearing loss disability for VA purposes to his 
period of service.

10.  By decision in December 1993, the RO concluded that new 
and material evidence had not been received to reopen a claim 
for service connection for a back disability.  The veteran 
was notified of this determination, but did not perfect an 
appeal.

11.  The veteran submitted a claim for service connection for 
a back disability on November 30, 2000.

12.  By rating action dated in July 2001, the RO granted 
service connection for recurrent lumbar strain, and assigned 
a 40 percent evaluation, effective November 30, 2000.




CONCLUSIONS OF LAW

1.  CUE was not present in the December 1, 1975 rating 
decision that denied service connection for a back 
disability, to include disc disease.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.105(a), 20.1100, 20.1103, 20.1104 
(2004).

2.  CUE was not present in the March 21, 1980 rating decision 
that denied service connection for a back disability, to 
include disc disease.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. §§ 3.105(a), 20.1100, 20.1103, 20.1104 (2004).

3.  Bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.385 (2004).

4.  The criteria for an effective date for an award of 
service connection for lumbar strain, prior to November 30, 
2000, have not been met.  38 U.S.C.A. § 5101 (West 2002); 
38 C.F.R. §§ 3.151, 3.400(b)(2), (r) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 


claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of letters issued to 
the appellant in March, August and December 2004.  These 
letters informed the appellant of the information and 
evidence required to substantiate the claims, and of his and 
VA's respective duties for obtaining evidence.  The appellant 
was also asked to submit evidence and/or information in his 
possession, pertinent to the appeal, to VA.  The Board notes 
that the December 2004 letter addressed the issues of 
entitlement to service connection for bilateral hearing loss 
and a total rating based on individual unemployability due to 
service-connected disability, and was issued prior to the 
rating action that denied these claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication of 
the claims for an increased rating for a back disability and 
an earlier effective date for an award of service connection 
for a back disability, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the record contains the 
veteran's VA and private medical records, the reports of VA 
examinations, and statements submitted on behalf of the 
veteran.  The appellant has been afforded the opportunity for 
a personal hearing on appeal.  The Board has carefully 
reviewed the appellant's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

	I.  CUE in rating decisions of December 1, 1975, and 
March 21, 1980

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 U.S.C.A. § 7105.  
Pursuant to 38 C.F.R. § 3.105(a), previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of clear and unmistakable error.  Where the 
evidence establishes such error, the prior decision will be 
reversed or amended. 38 C.F.R. § 3.105(a).

A decision issued by the Board is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 20.1100, 20.1104(a)(1).  When the 
Board affirms a determination of the agency of original 
jurisdiction, such determination is subsumed by the final 
appellate decision.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 20.1100, 20.1103, 20.1104.  See Hayre v. West, 
188 F.3d 1327, 1333 (Fed. Cir. 1999) (a decision must be 
final to be the subject of a valid claim of clear and 
unmistakable error).

In Smith v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that section 3.105(a) applies only to 
RO decisions, and not to Board decisions.  In so holding, the 
Federal Circuit noted that to hold otherwise would permit an 
inferior tribunal, e.g., a regional office, to collaterally 
review the actions of a superior one, i.e., the Board.  Smith 
at 1526.  Subsequently, in Duran v. Brown, 7 Vet. App. 216, 
224 (1994), the Court held that an RO decision "appealed to 
and affirmed by the Board" was thus "subsumed by the Board's 
decision," and could not be attacked on clear and 
unmistakable error grounds.  See Donovan v. Gober, 10 Vet. 
App. 404(1997), aff'd sub nom.  Donovan v. West, 158 F.3d 
1377 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 1255 (1999).

In this case, the veteran is claiming CUE in the December 1, 
1975 and March 21, 1980 rating decisions of the RO that 
denied service connection for a back disability.  However, 
the December 1975 rating action was subsumed by a January 
1977 Board decision (as well as additional Board decisions 
referenced above), and the March 1980 rating action was 
subsumed by the July 1985 Board decision (and subsequent 
Board decisions).  If the rating decision is deemed subsumed 
by a supervening Board decision, then as a matter of law the 
rating decision cannot be the subject of a claim of CUE.  
Rather, in that case, the claimant "must proceed before the 
Board and urge that there was clear and unmistakable error" 
in the Board decision.  Brown v. West, 203 F.3d 1378, 1381 
(Fed. Cir. 2000).

In a case where the law, and not the evidence, is 
dispositive, the claim should be denied, or the appeal to the 
Board terminated, because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). Accordingly, the veteran's claims 
that there was CUE in the December 1975, and March 21, 1980 
rating decisions, must be denied.

Finally, the Board notes that it has considered the possible 
application of the VCAA.  In Livesay v. Principi, 15 Vet. 
App. 165 (2001), the Court held that the VCAA did not apply 
to motions for CUE.  As the regulations do not provide any 
rights other than those provided by the Act itself, the Board 
finds that further development is not warranted in this 
matter under either the VCAA or the regulations that have 
been promulgated to implement the VCAA. 

	II.  Service connection for bilateral hearing loss 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that the Court has held the above regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, id. at 157, citing Current Medical 
Diagnosis & Treatment 110-11 (Stephen A. Schroeder et. al 
eds., 1988), the Court also indicated that the threshold for 
normal hearing was from 0 to 20 decibels, and that higher 
threshold levels revealed some degree of hearing loss.  

The evidence supporting the veteran's claim for service 
connection for bilateral hearing loss consists of his 
military occupational specialty of light weapons infantryman 
and medical records demonstrating that he currently has 
hearing loss disability for VA purposes in each ear.  In a 
report of medical history completed at the time of entrance 
into service, in August 1963, the veteran denied ear trouble.  
The report of clinical examination of the veteran on entrance 
into service in August 1963 contains audiometric findings 
which do not demonstrate hearing loss, in either ear, as 
defined by Hensley, on entrance into service.  Significantly, 
however, the service medical records reveal that the veteran 
had hearing loss, as defined by Hensley, on examination for 
separation from service.  An audiometric test on the 
separation examination in August 1966 revealed that the 
hearing threshold levels in decibels in each ear were 15 
(30), 15 (25), 15 (25) and 15 (20) at 500, 1000, 2,000 and 
4,000 Hertz, respectively.  (Prior to November 1967, the 
service department reported audiometric test results under 
American Standard Associates (ASA) values.  The Department of 
Defense adopted the International Standards Organization 
(ISO) values in November 1967.  In July 1966, the VA adopted 
the ISO standard, which is the standard applied in 38 C.F.R. 
§ 3.385.  The figures in parentheses represent the conversion 
from the ASA to the ISO values.)

The Board notes that the veteran was seen in a VA audiology 
clinic in December 2003, and that the reported audiometric 
findings demonstrated bilateral hearing loss disability for 
VA purposes.  38 C.F.R. § 3.385.  It was concluded that he 
had a mild to moderate sensorineural hearing loss, 
bilaterally.  During the VA audiology examination in January 
2005, the veteran reported that he had suffered noise 
exposure on the firing range and on ammunition detail while 
in service.  It must also be observed that in a statement 
dated in January 2005, a representative of a hearing aid 
center related that the veteran had undergone audiometric 
evaluations in the 1980's and that the results demonstrated a 
moderate to severe bilateral high frequency sensorineural 
hearing loss.  It was opined that the hearing loss was more 
likely than not the result of being subjected to acoustic 
trauma in service in the 1960's.  

The evidence against the veteran's claim includes the fact 
that the veteran's ears were evaluated as normal on a pre-
employment examination in August 1968.  He denied a history 
of a hearing loss.  A hearing test was 20/20 in each ear.  

On VA general medical examinations in November 1975 and April 
1990, there were no complaints or findings concerning hearing 
loss.  It was specifically indicated on the November 1975 
examination that a hearing loss was not noted. Audiometric 
testing was not performed. 

When the veteran was examined by the VA in January 2005, the 
examiner reviewed the claims folder.  She related that the 
veteran had been seen by the VA in October 1991 for 
complaints of a hearing loss.  The veteran reported at that 
time a history of exposure to grinders and hammers pounding 
on metal as part of his job as a welder.  He apparently made 
no mention of a history of noise exposure in service when he 
was seen in 1991.  The audiologist stated that the veteran's 
hearing had been found to be within normal limits in 1991.

Given the veteran's military occupational specialty as a 
light weapons infantryman, the Board concedes that the 
veteran undoubtedly had some noise exposure in service 
wherein he sustained acoustic trauma.  Further, bilateral 
hearing loss, as defined by Hensley, was demonstrated on 
examination for separation from service.  Further, there is a 
report from a private facility that hearing loss was 
demonstrated in the 1980's.  A report of private audiometric 
testing in September 1990 was not interpreted and has no 
probative value.  In view of the foregoing, and with 
resolution of doubt in the veteran's favor, the Board finds 
that the evidence supports a grant of service connection for 
bilateral hearing loss.

	III.  An earlier effective date for an award of service 
connection for a back disability 

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

The effective date for an award of service connection based 
on a reopened claim shall be the date of receipt of claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.

The veteran submitted claims for service connection for a 
back disability on numerous occasions prior to service 
connection for lumbar strain being granted by the RO in a 
July 2001 rating action.  In this regard, it is noted that a 
February 1991 Board decision concluded that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a back disability.  Subsequently, the RO also 
held, in a December 1993 rating decision, that new and 
material evidence had not been received, and the claim for 
service connection for a back disability remained denied.  In 
the INTRODUCTION section of a July 1996 Board decision 
addressing other matters, the Board noted that since a timely 
substantive appeal had not been filed as to the December 1993 
RO decision, this issue was not before it at that time.  The 
veteran appealed a portion of the Board's July 1996 decision 
to the United States Court of Appeals for Veterans Claims 
(Court) which, in a decision dated October 9, 1997, addressed 
the claim for service connection for a back disability.  The 
Court directed that the Board address the issue of whether a 
substantive appeal had been timely filed.  In an October 1998 
decision, the Board concluded that a timely substantive 
appeal of the December 1993 rating action had not been filed, 
and dismissed the veteran's claim.  

The veteran's representative submitted a claim for service 
connection for a back disability on November 30, 2000.  A 
March 1990 statement from a private physician was received at 
that time.  The examiner noted that he had first treated the 
veteran in April 1991 and, at that time, the veteran 
complained of back problems, the origin of which was an in-
service injury.  Following an examination, the diagnosis was 
intractable back pain with bilateral radiculopathy, the 
etiology of which seems to have been an injury in 1965.

As noted above, the RO again denied service connection for a 
back disability in December 1993.  The veteran did not 
thereafter submit a claim for service connection for a back 
disorder until November 30, 2000.  Although the veteran has 
submitted medical evidence reflecting treatment for back 
problems prior to November 30, 2000, this fact is essentially 
irrelevant.  The regulations require that a claim must be 
filed and, in this case, following the RO's denial in 
December 1993, the veteran did not submit another claim for a 
back disability until November 30, 2000.  In the absence of a 
claim of CUE, there is no basis for an earlier effective 
date.  38 C.F.R. § 3.400(r).  

As noted above, in November 2000, the veteran submitted a 
medical report in which it was concluded that his back 
disability was related to service.  It is noted that the 
examiner stated that he had last seen the veteran in 1996.  
However, in reaching this decision, the Board notes that the 
effective date of service connection cannot be based on the 
date of the earliest medical evidence demonstrating a causal 
connection.  It must be based on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  See Lalonde v. West, 12 Vet. App. 
377, 382 (1999) (Since the appellant had not been granted 
service connection for his anxiety disorder, the mere receipt 
of medical records cannot be construed as an informal claim).  
The provisions of 38 C.F.R. § 3.157(b) (2004) are, therefore, 
inapplicable.  


ORDER

The claim of CUE in the December 1, 1975 rating decision is 
denied.

The claim of CUE in the March 21, 1980 rating decision is 
denied.

Service connection for bilateral hearing loss is granted.

An effective date for an award of service connection for 
lumbar strain, prior to November 30, 2000, is denied.


REMAND

The veteran asserts that he has submitted new and material 
evidence to warrant reopening of his claim for service 
connection for disc disease of the lumbar spine.  By rating 
decision dated in July 2001, the RO denied service connection 
for lumbar disc disease.  The Board has construed statements 
from the veteran's representative received in February 2002, 
to be a notice of disagreement with this determination.  The 
RO has not issued a statement of the case on this matter.  
Where a statement of the case has not been provided following 
the timely filing of a notice of disagreement, a remand, not 
a referral is required by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

The VCAA redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, including which 
evidence, if any, the appellant is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
record does not reflect that the appellant has been furnished 
the notice required by VCAA, to include as specified in 
38 U.S.C.A. § 5103(a) and (b), relative to the issue of 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for disc disease 
of the lumbar spine.  

In view of the development requested with respect to the 
attempt to reopen the veteran's claim for service connection 
for disc disease of the lumbar spine, the issues of 
entitlement to an initial evaluation in excess of 40 percent 
for lumbar strain and entitlement to a total rating based on 
individual unemployability due to service-connected 
disability are deferred.

In view of the foregoing, the case is hereby remanded to the 
agency of original jurisdiction for the following action:

1.  With respect to the issue of whether 
new and material evidence has been 
received to reopen a claim of entitlement 
to service connection for disc disease of 
the lumbar spine, the RO should issue a 
VCAA notice letter in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.  
The appellant should be apprised of the 
information and evidence necessary to 
substantiate this claim, as well as his 
and VA's division of responsibility in 
obtaining such information and evidence.  
The appellant should also be requested to 
provide any pertinent evidence in his 
possession to VA.

2.  The RO should issue a Statement of 
the Case reflecting its adjudication of 
the issue of whether new and material 
evidence has been received to reopen a 
claim of entitlement to service 
connection for disc disease of the lumbar 
spine.  The appellant should be afforded 
the appropriate period of time to 
respond.  If the veteran submits a timely 
substantive appeal addressing this issue 
this matter should be included as part of 
the veteran's appeal.

Following completion of the above, the case should be 
returned to the Board for appellate consideration of the 
issues on appeal.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


